Citation Nr: 0515459	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to April 1942, was a prisoner of war (POW) from 
April 10, 1942 to September 25, 1942, served in the 
Recognized Guerillas from February 1945 to October 1945, and 
in the Regular Philippine Army from October 1945 to February 
1946.  He died in December 1965.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of death.  The RO's post determination, which was 
noted in the rating decision, denied legal entitlement to 
accrued benefits.  Additionally, in a January 2004 statement 
of the case, the RO denied entitlement to nonservice-
connected death pension.  The appellant requested a 
videoconference hearing before the Board in February 2004, 
but later withdrew this request.


FINDINGS OF FACT

1.  The veteran served in the Philippine Commonwealth Army 
from December 1941 to April 1942, had POW status April 1942 
to September 1942, and served with the Recognized Guerillas 
from February 1945 to October 1945.  He had active duty 
service with the new Philippine Scouts enlisted under the 
authority of Public Law 190, 79th Congress from October 15, 
1945 to February 1946.  

2.  The veteran died in December 1965.  The cause of death 
was listed as double lobar pneumonia, acute severe.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  There is no competent medical evidence of record relating 
the cause of the veteran's death and his service, to include 
his internment as a POW.  

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2. The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).

3.  The service of the appellant's spouse does not constitute 
active duty service for purposes of VA nonservice-connected 
death pension benefits. 38 U.S.C.A. §§ 101(2), 107, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 
3.40, 3.41, 3.203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his/her possession pertaining to the claim.  

The CAVC also has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to nonservice-
connected pension benefits).  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).

I.  Duty to Notify

The present case involves claims of service connection for 
cause of death, entitlement to accrued benefits, and 
entitlement to nonservice-connected pension benefits.  The 
agency of original jurisdiction notified the appellant of the 
information and evidence necessary to substantiate the claims 
and the respective responsibilities of each party for 
obtaining and submitting evidence.  This was accomplished by 
way of a June 2003 VA letter, which is prior to the August 
2003 rating decision.  The RO also provided notice to the 
appellant in September 2003.

The RO notified the appellant of the responsibilities of VA 
and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the appellant of her responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the appellant to advise VA if there was any other 
information or evidence she considered relevant to her claim 
for service-connected death benefits, so that VA could help 
by getting that evidence.  

As to the claim of entitlement to nonservice-connected 
pension benefits, the outcome of this matter depends on 
whether the appellant's spouse had verifying service.  To the 
extent in which the law is dispositive in this case, the VCAA 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).   Nevertheless, in the September 2003 VA letter, 
the RO notified the appellant of the responsibility of VA and 
the appellant and the evidence necessary to substantiate a 
claim of nonservice-connected pension benefits.  This was 
before the January 2004 statement of the case, in which the 
RO adjudicated the nonservice-connection pension claim.  

The Board notes that the June 2003 and September 2003 VA 
letters notified the appellant that she had 30 days from the 
date of the letters to respond.  The appellant was further 
advised that if she did not respond by the end of the 30-day 
period, her appeal would be decided based on the information 
and evidence currently of record.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case.

The RO notified the appellant why she was not entitled to 
service connection for cause of the veteran's death in the 
August 2003 rating decision, and the January 2004 statement 
of the case.  In the January 2004 statement of the case, the 
RO also notified the appellant why she was not entitled to 
accrued benefits, or non service-connected death pension 
benefits.  The RO notified the appellant of the laws and 
regulations pertaining to service-connected death benefits 
and nonservice-connected pension benefits and provided a 
detailed explanation why entitlement to such benefits was not 
warranted under the applicable laws and regulations based on 
the evidence provided.

Upon a review of the claims folder, the Board finds that the 
appellant and her representative were notified of the 
evidence and information necessary to substantiate her claim 
for service connection; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

In this case, the evidence includes service medical records, 
a December 1965 post-mortem examination report, a December 
1965 unsigned death certificate, a June 2003 private 
certification of 1942 treatment, July 2003 correspondence 
from private medical facilities, and four affidavits from 
acquaintances, as well as one affidavit from the decedent.  
In October 2003, the appellant notified the RO of additional 
treatment records dated from 1945 to 1964, but did not 
provide sufficient information for the RO to procure these 
records.  The RO notified the appellant of this deficiency 
and provided her with a form to provide more complete 
information.  However, in November 2003, the appellant 
responded that she did not have any further information 
regarding the treatment records.  The Board notes that the 
duty to assist is not always a one-way street; and if the 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board 
finds that the RO in this case has made reasonable efforts to 
obtain all available records, and there are no additional 
medical treatment records necessary to proceed to a decision.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran died of double lobar pneumonia, as 
discussed below, there is no evidence that this condition was 
incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the appellant be afforded a medical opinion.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide a medical examination absent a 
showing of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA medical opinion would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Entitlement to service connection for cause of death

The appellant claims entitlement to service connection for 
cause of death as the spouse of a veteran.  In her September 
2003 notice of disagreement, the appellant stated that 
according to the veteran's late parents, they did not 
recognize their son when he came home from the military, as 
his whole body was swollen.  The appellant indicated that the 
veteran had been treated for malaria and had recurrent 
symptoms.  She also stated that the veteran had asthma since 
he was a child.  She noted that the veteran could have had a 
lung disease in service, as he was secretive about his 
health.  She also indicated that the veteran's son was with 
him when he died and that the veteran was shivering and 
vomiting blood.  She thus asserted the cause of death, which 
was vomiting blood and double labor pneumonia originated from 
malaria disease, associated with asthma and lung disease.  On 
her VA Form 9, the veteran also contended that pneumonia can 
be defined as acute inflammation of the lungs, which is an 
early form of tuberculosis.  In sum, the appellant contends 
that the veteran's causes of death are directly related to 
service, thus entitling her to service-connected death 
benefits.

The certificate of post-mortem examination and unsigned death 
certificate show that the veteran's cause of death was listed 
as double lobar pneumonia, acute, severe.  At the time of the 
veteran's death, he was not service-connected for any 
disability.

The service medical records show that in October 1942, the 
veteran complained of a light cough, and had a diagnosis of 
malaria.  Another service medical record shows harsh breath 
sounds present.  A private medical certification dated in 
June 2003 indicates treatment for malaria from September 1942 
to October 1942.  Philippine records as well as the veteran's 
statements indicate that the veteran returned to private life 
in 1942 and worked as a farmer and laborer until he joined 
the Philippine Army in February 1945.

There are no other relevant medical records in the claims 
file.  As noted, July 2003 correspondence from the Fort 
Bonafacio General Hospital shows that they have no records 
relating to treatment of the veteran prior to his death in 
1965.  The five affidavits of records attest to the veteran's 
entry into service, and his death in 1965.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases 
including beriberi heart disease, avitaminosis, chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any anxiety state, 
dysthymic disorder, organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy shall be service-
connected if manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection.  38 C.F.R. § 3.304(e).  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  Id.  The circumstances attendant upon 
the individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  Id.

The appellant's essential contention is that the veteran's 
death was due to his service including his POW status.  Upon 
review, the record does not show any competent evidence to 
support the appellant's claim of service connection for the 
cause of the veteran's death.   The Board notes that the 
veteran was never service-connected for any disability, 
including the death-causing pneumonia.  The veteran's service 
medical records are negative for any treatment related to 
pneumonia.  Moreover, the first diagnosis reflected in the 
record is on the 1965 death certificate, which is many years 
after service.  Furthermore, there is no medical evidence of 
record that suggests that the veteran's death was the result 
of any condition incurred in service.  

Moreover, there is no competent medical evidence of the 
veteran's death was shown by the competent medical evidence 
to have been caused by any the presumptive POW diseases, to 
include beriberi heart disease, avitaminosis, chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, psychosis, any anxiety state, 
dysthymic disorder, organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, or peripheral neuropathy.

While the appellant argues that the veteran's service ended 
in 1964, all of the documents of record show a discharge date 
from the Regular Philippine Army in February 1946.  Moreover, 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty, whichever is later, to the date of release from active 
duty, discharge, or death.  38 C.F.R. § 3.41(a).  There is no 
other medical evidence, which relates the veteran's cause of 
death to service.

The Board notes the appellant's assertions that the 
contributory cause of death was malaria aggravated by asthma 
and lung disease, and that pneumonia can be defined as acute 
inflammation of the lungs, which is one of the early symptoms 
of tuberculosis.  While the record shows a diagnosis of 
malaria in service, there is no evidence that malaria caused 
the veteran's death.  There also is no medical evidence of a 
diagnosis of lung disease, tuberculosis, or asthma, nor any 
medical evidence that these diseases caused the veteran's 
death.  Although the appellant asserts that the cause of the 
veteran's death is related to his service, as a lay witness, 
she is not qualified to offer such medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159 (a)(2).    

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to accrued benefits

The appellant is claiming entitlement to accrued benefits as 
the surviving spouse of a veteran.  Under the provisions of 
38 U.S.C.A. § 5121, as relevant here, a veteran's surviving 
spouse may receive accrued benefits consisting of up to two 
years of due but unpaid benefits to which the veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death. 38 
U.S.C.A. 5121; 38 C.F.R. § 3.1000. Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death. 38 U.S.C.A. § 5121(c).

In the present case, the veteran died in December 1965.  The 
appellant filed her claim for accrued benefits in June 2003, 
which is much more than one year after the veteran's death.  
Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied.  Moreover, the record does not show that the veteran 
had any claims pending at the time of his death.  Therefore, 
the claim for accrued benefits is denied due to the absence 
of legal merit, or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
regrets, as the appellant indicated on her notice of 
disagreement and VA Form 9, that she did not apply for 
accrued benefits earlier because she did not know about the 
entitlement.  However, the Board is bound by the law, and the 
relevant statutes and regulations dictate this decision.  

Entitlement to nonservice-connected pension benefits

The appellant is claiming death pension benefits as a spouse 
of a veteran.  Eligibility for VA benefits is based on 
statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  As a predicate requirement for a grant of VA benefits, 
a claimant must establish that the individual upon whose 
service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation and 
dependency and indemnity compensation benefits, but not 
pension or burial benefits. 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c). Service must be certified as 
qualifying by appropriate military authority. 38 C.F.R. § 
3.203.  Active service will be the period certified by the 
service department. 38 C.F.R. § 3.41.

As previously noted, the record shows the veteran served in 
the Philippine Commonwealth Army from December 1941 to 
September 1942, with the Recognized Guerillas from February 
1945 to October 1945, and in the Regular Philippine Army from 
October 15, 1945 to February 1946.  Upon review, these 
records do not show recognized service so as to confer 
eligibility for VA pension benefits.  See 38 C.F.R. § 3.40.  

The Board notes the appellant's statement on her VA Form 9 
that she does not understand why the veteran's service does 
not render him eligible for nonservice-connected pension 
benefits, and her concern over why a surviving spouse of a 
former Old/Regular Philippine Scout is entitled to 
nonservice-connected pension benefits, while she is not.  The 
appellant's spouse is recognized for his service and she is 
entitled to spouse benefits for his service under the law.  
However, his recognized service does not afford her 
eligibility for VA death pension benefits under the law. 38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  While 
the Board sympathizes with the appellant's position, VA is 
does not have the authority to alter the service department 
records or change the laws pertaining to entitlement to the 
rights authorized by Congress.  See Spencer v. West, 13 Vet. 
App. 376 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The Board finds, therefore, that the appellant's spouse has 
no qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


